Bird, Y. C.
I do not think the state has made out what the statute contemplates as a “ proper case” for the interference of this court to-aid in the collection of the assessments imposed on this company. I think the court should move cautiously, for what it can do under the statute in aid of the law courts in collecting taxes, is in the nature of a penalty or forfeiture; that is, it can only interfere by enjoining the delinquent from transacting any business within this state. The statute confers no other power.
The facts are, that this company carried on the business of manufacturing within this state so long as it could find a market for its wares, since when it has manufactured nothing in this state or elsewhere. It was not manufacturing at the time of this assessment. It has preserved its organization, but has transacted no other business. In my judgment, these facts take the case *414out of the statute, and consequently the parties must be left to their ordinary remedies at law. See, also, American Glucose Co. v. New Jersey, 16 Stew. Eq. 280; Faure Electric Light Co.’s Case, 16 Stew. Eq. 411.
I will advise an order that the petition be dismissed.